DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on April 23, 2021 in response to PTO office action dated February 04, 2021. The amendment has been entered and considered.

Claims 1-20 are pending in this office action.

Applicant's argument with respect to the rejection of the claims 1-20 under 35 U.S.C. § 103(a) has been fully considered.  However, Examiner respectfully disagrees with the applicant’s argument, for details see response to argument section.  As a result, the rejection has been maintained.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Carmel at el. (US 2013/0238631 A1) in view of  Altaf et al. (US 2018/0210957 A1).
Regarding claims 1, 8 and 15 Carmel discloses a computer implemented method for indexing records in an entity resolution system, the method comprising:
defining, by one or more computer processors, entity indexing attributes (see Carmel paragraph [0008], defining a logical document model for entity-relationship data including: representing an entity as a document containing the entity's searchable content and metadata; dually representing the entity as a document and as a category; and representing each relationship instance for the entity as a category set that contains categories of all participating entities in the relationship);
receiving, by the one or more computer processors, an incoming data entity;
selecting, by the one or more computer processors, a set of entity candidates according to the entity indexing attributes (see Carmel paragraph [0110], a relationship query predicate allows to query entities based on their relationship participation pattern, including the relationship type, entity members whom they participate with, or relationship attributes that constrain the relationship context);

matching, by the one or more computer processors, the incoming data entity to an entity candidate (see Carmel paragraph [0111], a candidate entity may satisfy all the relationship predicates, this does not imply that it also satisfies the relationship query. This may happen when the candidate entity document includes categories of relationship member entities (or attributes) that independently satisfy all predicates, while none of these categories actually appear together within some category set that represent a specific relationship instance);
generating, by the one or more computer processors, an analysis of the entity candidate selection according to an entity attribute effectiveness (see Carmel paragraph [0111], evaluating each WITH predicate, and transforming each matching entity or attribute to its corresponding category. All categories are collected that match a predicate into a collection termed predicate categories collection. Next, for each predicate, all category sets are collected that contain at least one category within its predicate categories collection. This collection is termed the predicate category sets collection).
Altaf expressly discloses revising, by the one or more computer processors, the entity indexing attributes according to the analysis (see Altaf paragraph [0003], adjusting, by the computer, a presence of an attribute from a value pair attribute associated with the item based on the determination of how often attributes of the item are referenced; see Altaf paragraph [0019], the sentiment ranker module 130 may be configured to remove item features based on an analysis of the sentiment associated with ingested and annotated social media posts for referenced attributes of an item; see Altaf paragraph [0048], By adjusting the attributes present within the index by removing item attributes which are not as socially relevant, and adding or maintaining item attributes that are).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Altaf into the method of Carmel to have revising, by the one or more computer processors, the entity indexing attributes according to the analysis.  Here, combining Altaf with Carmel, which are both related indexing and searching entity-relationship data, improves Carmel by providing improved index and more accurate results (see Altaf paragraph [0048]).


Regarding claims 4, 11 and 18 Carmel discloses, wherein analyzing entity
candidate selection according to the entity attribute effectiveness includes analyzing all entity attributes (see Carmel paragraph [0111], evaluating each WITH predicate, and transforming each matching entity or attribute to its corresponding category. All categories are collected that match a predicate into a collection termed predicate categories collection. Next, for each predicate, all category sets are collected that contain at least one category within its predicate categories collection. This collection is termed the predicate category sets collection).

Regarding claims 6, 13 and 20 Carmel discloses, wherein analyzing entity
candidate selection according to the entity attribute effectiveness includes evaluating an entity attribute value set size (see Carmel paragraph [0097], an attribute is added to the taxonomy as attributeType/attributeName/attributeValue. However, for numeric attributes this representation means significant increase in the taxonomy size, and for large data with many numeric attributes the taxonomy might be overloaded. For that reason, the representation of numeric attributes may be changed to be a combination of a category and payload. That is, the category representing the attribute is attributeType/attributeName, and when it is added to a document (either in Ce or in CSe), the attribute value is added as the category payload).

Regarding claims 7 and 14 Altaf expressly discloses wherein revising the entity
indexing attributes comprises removing an existing entity attribute index and recommending a new entity attribute for indexing (see Altaf paragraph [0003], If the number of times the attribute is mentioned is below a threshold (step 164), the attribute is removed from the value pair attributes associated with the item within the index of the enterprise system (step 166) and the method returns to step 164; If the number of times the attribute is mentioned is greater than a threshold (step 164), the most referenced attributes are added or stored with values in the data records of the data sources of the index of the enterprise system (step 168)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Altaf into the method of Carmel to have revising, by the one or more computer processors, the entity indexing attributes according to the analysis.  Here, combining Altaf with Carmel, which are both related indexing and searching entity-relationship data, improves Carmel by providing improved index and more accurate results (see Altaf paragraph [0048]).

Claims 2-3, 9-10 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Carmel at el. (US 2013/0238631 A1) in view of  Altaf et al. (US 2018/0210957 A1) further in view of Takayama et al. (US 2015/0248440 A1).

(see Takayama paragraph [0093], the co-occurrence use frequency in the attribute name-entity candidate relation degree list H1 in FIG. 13 is acquired based on a hit number when searched it using the search engine in the Web, but the co-occurrence use frequency may be acquired based on a commercial co-occurrence frequency dictionary. In addition, the relation degree in the attribute name-entity candidate relation degree list H1 concerned may be based on a similarity degree with the attribute name and the entity candidate. For example, the similar degree with the attribute name and the entity candidate is acquired based on commercial thesaurus dictionary).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Takayama into the method of Carmel to have determining an entity attribute frequency of occurrence.  Here, combining Takayama with Carmel, which are both related indexing and searching entity-relationship data, improves Carmel by providing efficient data update processing. (see Takayama paragraph [0007]).

Regarding claims 3, 10 and 17 Takayama expressly discloses, wherein analyzing entity candidate selection according to the entity attribute effectiveness includes determining an entity attribute frequency of matching (see Takayama paragraph [0093], the co-occurrence use frequency in the attribute name-entity candidate relation degree list H1 in FIG. 13 is acquired based on a hit number when searched it using the search engine in the Web, but the co-occurrence use frequency may be acquired based on a commercial co-occurrence frequency dictionary. In addition, the relation degree in the attribute name-entity candidate relation degree list H1 concerned may be based on a similarity degree with the attribute name and the entity candidate. For example, the similar degree with the attribute name and the entity candidate is acquired based on commercial thesaurus dictionary).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Takayama into the method of Carmel to have determining an entity attribute frequency of matching.  Here, combining Takayama with Carmel, which are both related indexing and searching entity-relationship data, improves Carmel by providing efficient data update processing. (see Takayama paragraph [0007]).

Claims 5, 12 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Carmel at el. (US 2013/0238631 A1) in view of  Altaf et al. (US 2018/0210957 A1) further in view of Degiere et al. (US 2018/0121520 A1).

Regarding claims 5, 12 and 19 Degiere expressly discloses, wherein analyzing entity candidate selection according to the entity attribute effectiveness includes determining an entity attribute statistical profile (see Degiere paragraph [0067], a machine learning technique is used to generate a statistical model that is trained based on a history of attribute values associated with different entities, such as users indicated in a user profile database or a CRM database. The statistical model is trained based on multiple attributes described herein. In machine learning parlance, such attributes are referred to as "features." To generate and train a statistical model, a set of features is specified and a set of training data is identified).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Degiere into the method of Carmel to have determining an entity attribute statistical profile.  Here, combining Degiere with Carmel, which are both related indexing and searching entity-relationship data, improves Carmel by providing ranking model to provide the best candidate entity (see Degiere paragraph [0072]).


Response to arguments

Applicant’s argument states that “[a]pplicant submits that the cited portion of the reference fails to disclose matching any entity to anything as it discloses returning candidate entries in response [to] a user query, not to receipt of an incoming entity”.  Examiner respectfully disagrees with the applicant’s argument because the combination of Carmel with Altaf discloses matching any entity to an existing index of entities and/or create an index for the entity.  Carmel discloses, see Carmel paragraph [0038] Fig. 2, an indexing system 210 is provided for indexing entity relationship data 201 for searching. The indexing system 210 may include a model defining component 211 for defining a logical document model 212 of ER data 201. The model defining component 211 may include a document and category defining component 217 for defining documents for entities and/or relationships and associated categories. The model see Carmel paragraph [0115], Fig. 5; given an entity type and attribute name 501 as an input, identification of the proper processing of attribute value involves entity type inheritance as follows. It may be determined 502 if the entity type and attribute name have processing definitions, if so this processing may be applied and it may be reported 503 that the specific processing has been found. If the entity type and attribute name do not have processing definitions, it may be determined 504 if the entity has a super type. If so, the super type may be used recursively to check for processing definition, by changing 505 the entity type to the super type. This may continue until processing definitions are located or failing to locate such definitions for the root type. If the entity type does not have a super type, it may be reported 506 that no specific processing was found. The method of Carmel discloses matching any entity to an existing index of entities and/or create an index for the entity.  Examiner relied upon Altaf to teach revising, by the one or more computer processors, the entity indexing attributes according to the analysis.  Altaf discloses, see Altaf paragraph [0048], adjusting the attributes present within the index by removing item attributes which are not as socially relevant, and adding or maintaining item attributes that are, site level searching of the index in response to a query is improved, providing a more accurate result for the user.  The combination of Carmel with Altaf discloses matching any entity to an existing index of entities and/or create an index for the entity.
Applicant’s further argues that, see applicant’s argument page 10, “…the cited portion lacks any disclosure of an analysis according to an entity attribute see Carmel paragraphs [0115], if the entity type and attribute name have processing definitions, if so this processing may be applied and it may be reported 503 that the specific processing has been found. If the entity type and attribute name do not have processing definitions, it may be determined 504 if the entity has a super type. If so, the super type may be used recursively to check for processing definition, by changing 505 the entity type to the super type.  Carmel also discloses, see Carmel paragraph [0121], entity types that extend some other entity type may further extend the text analysis or summarization rules of their parent, i.e., rules may be removed, added. This in turn, provides the ability to define text analysis and summarization rules which utilize parents existing rules, add new ones, or overwrite existing ones, see also Carmel paragraph [0123], that describes algorithm for indexing an entity with analysis rules.  Regarding the recited “…revising entity indexing attributes according to an analysis of entity attributes effectiveness”.  Carmel discloses indexing attributes of an entity and Examiner relied upon Altaf to teach the step of revising.  Altaf teaches, see Altaf paragraph [0019], the sentiment ranker module 130 may be configured to remove item features based on an analysis of the sentiment associated with ingested and annotated social media posts for referenced attributes of an item.  Altaf further discloses, see Altaf paragraph [0041], a notification regarding the removal of an attributed from the index may be sent to an administrator. The notification may be used to track and analyze current trends relative to the item.  Therefore, the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published 
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164